Order filed November 8, 2012.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-11-01051-CV
                                  ____________

                           MARY E. HALEY, Appellant

                                         V.

     HARRIS COUNTY, ON BEHALF OF ITSELF AND THE FOLLOWING
        COUNTY-WIDE TAXING AUTHORITIES: THE HARRIS COUNTY
          DEPARTMENT OF EDUCATION, THE PORT OF HOUSTON
       AUTHORITY OF HARRIS COUNTY, THE HARRIS COUNTY FLOOD
      CONTROL DISTRICT, THE HARRIS COUNTY HOSPITAL DISTRICT,
      CITY OF HOUSTON, HOUSTON INDEPENDENT SCHOOL DISTRICT,
          and HOUSTON COMMUNITY COLLEGE SYSTEM, Appellees


                     On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-36582


                                    ORDER
      This court issued a Memorandum Opinion affirming the trial court’s judgment on
October 18, 2012, and our judgment of affirmance was rendered the same day.
Appellant’s motion for rehearing or reconsideration was due within 15 days after this
court’s judgment was rendered. See Tex. App. P. 49.1. Therefore, appellant’s motion for
reconsideration was due on November 2, 2012. Appellant’s motion for rehearing was e-
filed on Saturday, November 3, 2012, however. When a motion is e-filed on a Saturday,
it is deemed filed on the following Monday, if it is not a holiday. See Tex. App.—
Houston [14th Dist.] Loc. R. 4(g)(2). Therefore, appellant’s motion for reconsideration is
deemed filed on Monday, November 5, 2012.
         If a motion for rehearing or reconsideration is filed within 15 days of its due date,
a party may filed a motion for extension of time. See Tex. R. App. P. 49.8. Appellant’s
motion was filed within 15 days of its due date, but no motion for extension of time was
filed.
         Accordingly, we ORDER appellant to file a proper motion to extend time, to file
the motion for reconsideration, in accordance with Rules 10.5(b) and 49.8, within 10
days of the date of this order. If appellant does not comply with this order, the court will
strike the motion for reconsideration as untimely. See Tex. R. App. P. 49.1.



                                        PER CURIAM




                                               2